Citation Nr: 1756993	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from July 1977 to July 1980, with subsequent South Carolina Army National Guard service.  Unfortunately, the Veteran passed away in June 2013.  The Veteran's surviving spouse subsequently sought entitlement to cause of death, and Dependency and Indemnity Compensation (DIC).  In a December 2013 letter from the Philadelphia Regional Office (RO), the RO determined that as a verified substitute claimant, the appellant is entitled to file this claim to substitute as the Veteran in order to continue to appeal the issue.  The Board finds that the appellant has been properly substituted.  38 U.S.C. §§ 5121, 5121A (2012); 38 C.F.R. §§ 3.1000, 3.1010, 20.1302 (2017). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the Philadelphia, Pennsylvania RO. 

The Veteran and the appellant testified at a hearing before a Decision Review Officer at the Columbia RO in November 2012.  A transcript of that hearing is associated with the record. 

This claim was previously before the Board in December 2016, at which time the issue of entitlement to service connection for hepatitis C was remanded for further development, to include an etiological opinion.  The claim has now returned to the Board for further appellate action.

FINDING OF FACT

The preponderance of the evidences against a finding that the Veteran's hepatitis C is related to his active duty, including the use of air gun inoculations. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in April 2010 and September 2010, plus additional development letters, satisfied the VCAA notice requirement for his claim for entitlement to service connection because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the September 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board notes that additional notice is not required to be sent to the substitute if the notice to the veteran was adequate. 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.  

The Veteran was provided an examination in connection with his claim in January 2013 and an opinion was provided following a complete review of the record in September 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability on a direct basis, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C. §§ 101(24), 106, 1110, 1131 (2012).  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See, Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d) (2017).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3) (2017).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant and her representative assert that the Veteran's hepatitis C was related to his active duty service, and that he was potentially exposed to the disability from the use of air gun inoculations. 

As an initial matter, the Board notes that the Veteran was diagnosed with hepatitis C in September 2003, although the physician noted that he was not sure when exactly the disease developed.  Accordingly, the Board finds that the first element for entitlement to service connection has been met. 

With respect to the second element, an in-service incurrence, the Board notes that the VA secretary has recognized air gun inoculations as a biologically plausible transmitter of hepatitis C.  See, VBA Fast Letter 04-13 (June 29, 2004).  However, the September 2017 VA examiner who reviewed the Veteran's record prior to providing an opinion stated that "clinically, the incubation period for hepatitis C is between 2 weeks to 6 months, and there was no evidence of a diagnosis of hepatitis C until 2003, more than 20 years after military discharge."  The examiner further stated that while there was a remote possibility that air gun inoculation could result in hepatitis C exposure, there has not been a recorded case of hepatitis C originating from the air gun inoculations.  Additionally, the examiner noted that there was no supporting evidence from which to conclude that the Veteran's hepatitis C was otherwise a consequence of military service.  See, September 2017 VA medical opinion.  As this report was completed following a thorough review of the Veteran's record, the Board finds it to be highly probative.  The Board additionally notes that there is no medical opinion evidence of record that contradicts the opinions of the September 2017 VA examiner. 

As outlined above, there are three elements that must be satisfied in order to establish entitlement to service connection; a current disability, an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  There can be no service connection with a medical nexus opinion in this case, as hepatitis C is not the type of disability that a lay person can diagnose or opine as to the likely etiology.  Accordingly, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hepatitis C, the claim must be denied.  






ORDER

Entitlement to service connection for hepatitis C is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


